Citation Nr: 1402865	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Vecchiollo, Leonard


INTRODUCTION

The Veteran served in the Reserves with multiple periods of active service, including January 1987 to April 1987, December 1990 to May 1991, April 2003 to April 2004, January 2006 to July 2006, January 2007 to June 2007 and August 2009 to February 2010.  The Veteran participated in Operation Desert Storm and Operation Enduring Freedom in Afghanistan. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a headache disability, low back disability, and a right knee disability.  This matter also comes before the Board from a June 2008 rating decision of the RO which denied service connection for bilateral hearing loss and tinnitus.

The Board remanded the claims in September 2012 and May 2013 for further development and consideration.  The issue of service connection for a respiratory disability was also remanded by the Board in May 2013.  In a September 2013 rating decision, service connection was granted for respiratory disability.  Therefore, this issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Hearing loss disability was not shown in service, sensorineural hearing loss was not shown to a compensable degree within one year following discharge from service, and the most probative evidence of record indicates the Veteran's current hearing loss disability in the left ear is not related to her military service.

2.  The record does not contain evidence of a current hearing loss disability of the right ear as defined by VA regulation.

3.  There is no competent and credible evidence establishing a causal connection between the Veteran's current tinnitus and her active service.

4.  The most probative evidence indicates the Veteran's current low back disability is not related to her active service. 

5.  The most probative evidence indicates the Veteran's current right knee disability is not related to her active service. 

6.  The most probative evidence indicates the Veteran's current headache disorder is not related to her active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in January 2008, March 2008, and September 2012, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in the September 2013 supplemental statement of the case (SSOC).

Regarding the duty to assist, VA has obtained service treatment records (STRs), post-service treatment record, assisted the appellant in obtaining evidence, afforded the appellant physical examinations and obtained medical opinions regarding the etiology of the disabilities at issue, and afforded the appellant the opportunity to give testimony before the Board.  

Additionally, the Board also notes that actions requested in the prior remands have been undertaken.  The RO attempted to obtain additional service treatment and personnel records, but such records could not be obtained and a formal finding of unavailability was made in September 2013.  The Veteran was notified of the unavailability in an August 2013 letter and again in the September 2013 SSOC.  However, the Veteran did not submit additional evidence regarding these records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support her claim.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Some of the Veteran's STRs are not available.  The legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  

Although it is unfortunate that some of the Veteran's STRs are unavailable, she has not stated that she sought medical treatment for hearing loss, tinnitus, a right knee disability, or headaches during service. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran is alleging that she has hearing loss, tinnitus, low back disability, right knee disability, and headaches, all as a result of active service.  She contends that she persists with hearing loss, tinnitus, back pain, right knee pain, and headaches since service.  The available service treatment/personnel records submitted by the Veteran show that she had 2 different accidents while performing her duties.  A July 2006 line of duty (LOD) determination revealed that while deployed in Bagram Air Base, Afghanistan between January and May 2006, she slipped on a K-loader and fell onto a pallet, with documented injury to her right shoulder.  Another LOD determination of April 2007 revealed that she fell 4 feet from a 60 ton loader, and sustained a closed fracture of the distal radius and ulna and an avulsed tooth.  She is already in receipt of service connection for dental treatment purposes for this dental injury and a right wrist disability due to this in-service injury.

Bilateral Hearing Loss 

For purposes of applying the laws administered by VA, impaired hearing only 
will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

The Veteran underwent a VA examination in April 2008.  The Veteran reported hearing loss since service due to exposure to aviation engine noise and mortar 
explosions in Iraq.  The audiological evaluation revealed: 


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
5
20
25
25
5
94%
LEFT
50
40
15
25
45
96%

The examiner diagnosed the right ear to have clinically normal hearing, and the left ear with conductive hearing loss.  The examiner stated that the Veteran's bilateral tinnitus was most consistent with hearing loss.  The examiner also stated that treatment of the hearing disorder might cause a change in the Veteran's hearing loss.  

The Veteran underwent another VA examination in October 2012.  The audiological evaluation revealed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
5
15
5
15
5
100%
LEFT
40
35
25
25
30
98%

The VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure.  The examiner stated that the Veteran displayed a conductive loss of hearing in the left ear.  The examiner noted that the Veteran's right ear displays normal hearing through 6000 Hz.  The examiner noted that the loss of hearing is not consistent with military noise exposure but rather consistent with a medical condition that may be remediated through medical intervention.  The examiner noted that that the Veteran's VA ears, nose and throat (ENT) physician recommended a tympanoplasty procedure, but the Veteran did not follow up.  The Veteran stated that she never received a follow up appointment and left a message but never heard back from ENT.     

Regarding the Veteran's left ear hearing loss, the disability was not shown in service, and there is no competent evidence suggesting sensorineural hearing loss was present to a compensable degree within one year following discharge from service.  See 38 C.F.R. §§ 4.85, 4.87.  Thus, the question in this case is whether the currently hearing loss disability in the left ear is related to service. 

The VA examiner's October 2012 opinion that the Veteran's left ear hearing loss disability is less likely than not due to military noise exposure is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent that the Veteran believes that her current disability is connected to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  In this regard, hearing loss can have 
many causes and medical expertise is clearly needed for such a determination.  Accordingly, her opinion as to the etiology of her left ear hearing loss disability is not competent medical evidence, as such question requires medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to her current right ear hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

As there is no competent evidence linking the current hearing loss disability in the left ear with service, service connection for that disability is denied.

Concerning the right ear, there exists no evidence in the record of a current hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385 at any time during 
the course of this appeal.  VA regulation specifically defines the parameters of a hearing loss disability for compensation and pension purposes and, unfortunately, the Veteran in this case does not meet the criteria for establishing a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the Veteran's level of hearing loss of the right ear is not a disability for VA purposes, service connection for right ear hearing loss is not warranted.

Tinnitus 

The Veteran contends that she has current tinnitus that is a result of in service noise exposure.  

A VA examination was conducted in April 2008.  The Veteran complained of recurring bilateral tinnitus; constant tinnitus was not shown.  The Veteran reported a ringing sensation that is more pronounced in the left ear compared to the right ear.  She reported the onset to have occurred during Desert Storm service in the 1990s.  The examiner opined that the Veteran's tinnitus was most consistent with her hearing loss.   

A VA examination was conducted in October 2012.  The date and circumstance of her tinnitus was reported as being tinnitus on the left worse than right since her 2007 tour with no exact date or circumstance of onset.  The examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

The evidence of record notes the Veteran providing different dates of onset for tinnitus, and indicating the tinnitus is recurrent but not constant.  While tinnitus is a condition capable of lay observation, the varying reports as to the onset of tinnitus reduce the probative value of the lay contentions as to onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Board finds the opinions of the VA examiners that her current tinnitus is a symptom of her hearing loss rather than a result of noise exposure during service to be most probative of the issue at hand.  Indeed, the examiner noted the Veteran's left ear hearing loss was not consistent with noise exposure.   There is no probative medical opinion of record linking her tinnitus to service.   

To the extent that the Veteran believes that her tinnitus was caused by in-service noise exposure, regardless of its date of onset, the Board finds that Veteran does not have the medical expertise required to determine whether her tinnitus is causally connected to the noise she experienced during service.  Tinnitus can arise from many causes, to include noise trauma, disease, injury, or medication.  Thus, whether her current tinnitus is related to service is a matter requiring medical expertise.  
See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The VA examiners' opinions are the only medical evidence for consideration in this case and such medical opinions are of greater probative value than the Veteran's lay contentions.  Id. 

In sum, the Board finds that the preponderance of the credible and probative evidence indicates that the Veteran's current tinnitus is not related to her active service.  While the Board has considered the Veteran's lay contentions as to the cause of her current tinnitus, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for tinnitus is not warranted on any basis.

Low Back Disability 

The Veteran's available STRs are negative for any complaints, findings, or treatment of any low back condition.  

A VA joints examination was conducted in April 2008.  The Veteran stated that her back pain started in December 2003, when she injured herself in service pushing a pallet, and she has had low back pain since then.  She also stated that she did not report the incident while in service.  The Veteran's lumbar X-rays were noted to be unremarkable and lumbar spine examination was normal.  

A VA thoracolumbar spine examination was conducted in October 2012.  The Veteran stated that she was pushing pallets in service in December 2003, she felt a "snap" in her low back, sought medical care the next day, was told she pulled a muscle, and was given medication and place on two days bed rest.  She complained of low back pain since then.  Physical examination showed that there was limitation of motion of the low back.  The examiner stated that the Veteran walked to the exam room with a stiff legged gait on right with leg externally rotated.  There was no significant callus formation of the Veteran's plantar surfaces, no unusual wear of her shoes, and no neurological findings to account for the Veteran's impaired gait.  The examiner diagnosed lumbar spondylosis and lumbar retrolisthesis and opined that it is less likely than not that the Veteran's lumbar spine problems are related to military service.  When providing a rationale, the examiner noted the normal exam and X-rays in 2008 and the unremarkable current examination.  The examiner stated that the Veteran's lumbar spine problems were more likely related to the normal aging process.

The Veteran has told VA examiners conflicting accounts of whether she was treated for a low back condition in service.  In light of the absence some of the Veteran's STRs, even if the Board accepts that the Veteran was treated in service for a pulled low back muscle, a VA examiner has attributed her low back conditions to the aging process.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current lumbar conditions are due to an in-service injury, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.   

Thus, the Board finds that the October 2012 VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez, supra.  Accordingly, the preponderance of the competent and probative evidence is against the claim and service connection for a low back disability is not warranted. 

Right Knee Disability 

The Veteran alleges that her right knee arthritis is due to the in-service fall in April 2007 which resulted in her broken wrist and fractured teeth.  In addition, she submitted the statement from a fellow serviceman, J.R.M.  He noted that he did not witness the Veteran's April 2007 fall but was the first serviceman to come to her aid after the fall.  He noted that her face was completely covered in blood, she sustained a serious fracture of her right wrist, several of her teeth were knocked out, and she bruised her right knee.  She subsequently complained of right knee pain. 

There are some STRs from this injury are of record.  However, they are silent for any complaints of a right knee pain, and she does not contend otherwise.  The Board finds the STRs revealing no treatment or findings of such, despite her being seen for several complaints due to the April 2007 fall, is more probative than the current assertions for the purposes of obtaining compensation.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

A VA joints examination was conducted in April 2008.  The Veteran stated that her right knee was injured in the in-service April 2007 fall.  The Veteran's right knee X-rays were noted to be unremarkable and right knee examination was normal. 

A VA examination was conducted in October 2012.  The Veteran stated that that the April 2007 in-service fall caused a right kneecap bruise which has intermittently caused pain since then.  The examiner stated that the Veteran walked to the exam room with a stiff legged gait on right with leg externally rotated.  There was no significant callus formation of the Veteran's plantar surfaces, no unusual wear of her shoes, and no neurological findings to account for the Veteran's impaired gait.  The examiner noted that the Veteran's knee range of motion was bilaterally symmetric.  The examiner diagnosed right knee arthritis.  The examiner opined that it is less likely than not that the Veteran's very mild one compartment knee joint space narrowing is a result of a fall to 10 feet landing on the Veteran's knee five years ago.  The examiner stated that these findings are more consistent with normal wear and tear.  

This opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  The examiner considered the in-service fall in determining that the Veteran's current right knee arthritis was not caused by service.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez.  

Whether the symptoms the Veteran alleges to have experienced in service or following service are in any way related to her current right knee arthritis requires medical expertise to determine.  See Clyburn v. West, supra.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, whether the Veteran's current right knee arthritis is due to an in-service fall, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.

The Board finds that VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez, supra.  Accordingly, the preponderance of the competent and probative evidence is against the claim and service connection for a right knee disability is not warranted. 

Headaches 

The Veteran alleges that her current headaches are due to head trauma resulting from the in-service fall in April 2007 which resulted in her broken wrist and fractured teeth.   

A VA examination was conducted in October 2012 and an addendum was provided in September 2013.  The Veteran's claims file was reviewed.  The examiner stated that the Veteran's currently-diagnosed tension headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there is no mention of trauma to her head or complaints of headaches after the incidents in the STRs.  The examiner did note that the in-service incidents resulted in documented injuries which include shoulder/arm and dental trauma.  Also, during the initial history and physical conducted with Veteran in October 2012, it was noted that there was no direct head injury during these incidents.  

This opinion is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  The examiner considered the in-service falls in determining that the Veteran's current headaches was not caused by service.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez, supra. 

Some STRs from her April 2007 injury are of record.  However, they are silent for any complaints of headaches, and she does not contend otherwise.  In fact, the fellow serviceman who was the first one to assist her after the fall did not note that any complaints of headaches.  The Board finds the STRs revealing no treatment or findings of such, despite her being seen for several complaints due to the April 2007 fall, are more persuasive than her assertion for the purposes of obtaining compensation.  See AZ, supra.  

In any event, whether the Veteran's current headaches are due to an in-service fall, falls outside the realm of common knowledge of a lay person.  See Kahana, supra.  The most probative evidence of record is the opinion of the VA examiner.  Accordingly, the preponderance of the competent and probative evidence is 
against the claim and service connection for headaches is not warranted. 

Conclusion 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied

Service connection for headaches is denied



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


